Fourth Court of Appeals
                                San Antonio, Texas
                                     February 24, 2020

                                   No. 04-19-00231-CR

                               Patrick Thomas CHILDERS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                        From the County Court, Kerr County, Texas
                                 Trial Court No. A17313
                       Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is hereby
DENIED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court